UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2345


JOHNNY DOUGLAS,

                  Plaintiff - Appellant,

          v.

READY MIXED CONCRETE COMPANY,

                  Defendant – Appellee.




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:09-cv-00354-BO)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Douglas, Appellant Pro Se. Charles Matthew Keen, Michael
Douglas McKnight, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny    Douglas      appeals    the   district   court’s      order

denying   relief     on    his    complaint   alleging    violations     of   his

rights under the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101 (2006).           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.           Douglas v. Ready Mixed Concrete Co., No.

5:09-cv-00354-BO (E.D.N.C. Nov. 1, 2010).             Consequently, we deny

Douglas’s   motion    to    appoint    counsel.      We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2